Citation Nr: 1538681	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-22 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1980 to December 1980 in the Massachusetts Army National Guard.  He also had other service in the Massachusetts Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  

The Veteran's claims folder reflects that he has been variously diagnosed with PTSD, anxiety, major depressive disorder, and bipolar disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is reflected as an acquired psychiatric disorder on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims that service connection is warranted for PTSD.  He asserts that he has evidence that shows that he warrants service connection for PTSD due to military sexual trauma.   

 In the Veteran's September 2013 VA vocational assessment in Virtual VA, it is noted that he is in receipt of Social Security Administration (SSA) disability benefits.  It is not clear as to the nature of the disability or disabilities on which this benefit is based.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, because the Veteran is in receipt of SSA disability benefits and the basis of those benefits is not clear, the potential relevancy of the SSA decision and the records it considered cannot be ignored.  These records are necessary for review before a decision may be made regarding his claim.  

 The Veteran's records also indicated that he served in the Massachusetts Army National Guard for at least 7 years and that he was released from service with an ankle disability for which he received severance pay and later, service-connected benefits.  As there are limited records related to his National Guard service, and he has alleged that he transferred after his repetitive sexual assaults in service, little of his National Guard service, ACDUTRA or inactive duty for training (INACDUTRA), except his initial ACDUTRA service, has been verified.  All periods of ACDUTRA and INACDUTRA should be verified.  The report of points earned are not helpful in this regard.  Further, any service treatment records associated with his National Guard service should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran which advises him of alternative types of evidence which may be submitted to support his claim of PTSD due to military sexual trauma, in accordance with 38 C.F.R. § 3.304(f)(5) and Training Letter 11-05.

2.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ. 

3.  Obtain a copy of the decision and medical records considered by the Social Security Administration in making its decision for Social Security disability benefits.  Any negative response should be included with the claims file.  
 
4.  Contact the Massachusetts Army National Guard unit wherein the Veteran served, and obtain all personnel and medical records during his period(s) of ACDUTRA and INACDUTRA, if any, and associate those records with the claims folder.  

The AOJ should also verify the Veteran's periods of ACDUTRA or INACDUTRA (other than the period of ACDUTRA from September 1980 to December 1980) at any time from  1980 to 1987.  The reporting of points earned is not helpful in this regard.  

If no service records can be found, or if they have been destroyed, that fact should be so documented in the claims folder.  
 
5.  Thereafter, when the development requested above has been completed, as well as any other development deemed necessary by the record, the case should be reviewed by the AOJ on the basis of all the evidence of record.  It should be determined whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

